CASE, Judge.
This appeal questions an award of The Industrial Commission of Arizona denying a Petition to Reopen.
On 17 August 1966, petitioner, while employed by New State Electric Co., sustained an injury to his lower back. He filed a claim with the Commission which resulted in a Findings and Award for Temporary Disability entered 27 February 1967. On 12 November 1967, petitioner filed a Petition to Reopen indicating that he would establish permanent disability as a result of his injury. The only medical testimony at the hearing did not support petitioner’s position. The Commission denied the Petition. We affirmed the award on 22 June 1970 in the case of Walker v. Industrial Commission, 12 Ariz.App. 400, 470 P.2d 720 (1970).
On 21 July 1970, the petitioner again sought to reopen and a hearing was held on 19 January 1971. This petition was assigned the current claim number. O. Melvin Phillips, M.D., was one of the witnesses. He examined the petitioner in January, 1968 and again in March, 1970. He testified:
“This condition was the same. I saw no change in this condition between the two dates * *
This testimony and other medical testimony supports the award which is before this Court, an award denying the reopening.
The award is affirmed.
STEVENS, P. J., and DONOFRIO, J., concur.